149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Freddy BAKER, Appellant,v.ARKANSAS COURT OF APPEALS; John E. Jennings, Chief Judge,Arkansas Court of Appeals; Melvin Mayfield, Judge, ArkansasCourt of Appeals; James R. Cooper, Judge, Arkansas Court ofAppeals; Judith Rogers, Judge, District Court for theArkansas Court of Appeals; John Mauzy Pittman, Judge,Arkansas Court of Appeals; John B. Robbins, Judge, ArkansasCourt of Appeals; John Stroud, Jr., Judge, Arkansas Court ofAppeals; Olly Neal, Judge, Arkansas Court of Appeals;Wendell L. Griffen, Judge, Arkansas Court of Appeals;Winston Bryant, Arkansas Attorney General; Todd L. Newton,Assistant Attorney General, Appellees.
No. 97-4138.
United States Court of Appeals, Eighth Circuit.
Submitted: April 7, 1998Filed: April 24, 1998

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Freddy Baker, an Arkansas prisoner, appeals the district court's1 dismissal, pursuant to 28 U.S.C. § 1915A, of his 42 U.S.C. § 1983 action.  Baker sought a declaration that judges on the Arkansas Court of Appeals had violated his constitutional rights by refusing to consider certain claims he had raised on direct appeal to that court; he also sought to enjoin the Arkansas Attorney General from raising procedural bar in future proceedings.  We have carefully reviewed the record and conclude that the district court did not err in dismissing the claims.  The judgment is therefore affirmed.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas